DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites, “the grit contact surface is associated with the grit roller.”  This is not understood. Claim 18 previously recited one of the feed rollers is comprised of a grit contact surface. Thus, it is unclear how the surface of one of the feed rollers is associated with the upstream grit roller.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanderSyde et al. US 7,121,311 (“VanderSyde”).
 	Regarding claim 1, VanderSyde disclosed a liner-less label stock conveying system comprising: 
 	a grit roller (120) configured to contact an adhesive side of an unlined label stock received from an associated roll (12) thereof; 
 	a counteracting surface (118) disposed on nonadhesive side of the unlined label stock configured to bias the grit roller against the adhesive side; 
 	a motor (114) configured to generate a rotational force to cause the grit roller to rotate on an axis thereof; wherein the unlined label stock is removed from the grit roller and fed to an associated printer (see at least the first full paragraph of column 7).  
 	Regarding claim 2, VanderSyde disclosed the counteracting surface is comprised of a counter rotating roller having a malleable surface (Column 8, lines 45-47).  
 	Regarding claim 3, VanderSyde disclosed the rotational force is transferred between the grit roller and the counter rotating roller (see Figure 9).  
 	Regarding claim 4, VanderSyde disclosed the rotational force is supplied from the motor to the grit roller or from the motor to the counter rotating roller (Figure 9).  
	Regarding claim 9, VanderSyde disclosed a method of conveying liner-less label stock for printing comprising: 
 	contacting an adhesive side of an unlined label stock received from an associated roll thereof with a surface of a grit roller (120); biasing the adhesive side against the surface of the grit roller via a counteracting surface (118) disposed on a nonadhesive side of the unlined label stock; a motor (114) configured to generate a rotational force to cause the grit roller to rotate on an axis thereof; wherein the unlined label stock is removed from the grit roller and fed to an associated printer (see at least the first full paragraph of column 7).  
 	Regarding claim 10, VanderSyde disclosed the counteracting surface is comprised of a counter rotating roller having a malleable surface (Column 8, lines 45-47).  
 	Regarding claim 11, VanderSyde disclosed transferring the rotational force is between the grit roller and the counter rotating roller (Figure 9).  
 	Regarding claim 12, VanderSyde disclosed the rotational force is supplied from the motor to the grit roller or from the motor to the counter rotating roller (Figure 9).

As best understood, claim(s) 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto US 6,554,270 (“Yamamoto”).
	Yamamoto disclosed a system for general stock comprising: a grit roller (1, 1a) configured to contact a top sheet of a stack of stock; the grit roller configured to rotate to move the top sheet to a nip disposed between feed rollers (Figure 5); the feed rollers further configured to cooperatively rotate to remove the top sheet from the stack.  One of the feed rollers is comprised of a grit contact surface (that contacts a fed article) and the grit contact surface is associated with the grit roller (see Figure 5 where both are part of the same ADF 80).  The Examiner notes that Yamamoto does not teach feeding liner-less labels.  However, MPEP 2115 states that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over VanderSyde.  VanderSyde disclosed the limitations of claims 4 and 12 and further disclosed (the limitations of claims 6-8 and 14-16) a surface of the counter rotating roller is malleable, particularly, comprised of silicone rubber (Column 8, lines 45-47).  With regard to the subject matter of claims 5 and 13, however, VanderSyde disclosed the use of a plasma coating process called Plasmadize 1401-04.  This is coating that exhibits improvement in wear resistance over conventional plasma-applied tungsten carbide coatings.1 Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date to use tungsten carbide or carborundum on the surface of the grit roller as well-known materials that may grip and release adhesive tapes.


 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of VanderSyde.  Yamamoto disclosed a method comprising: contacting an exposed surface of a top sheet of a stack of sheets with a grit roller; rotating the grit roller to move the top sheet relative to the stack to a nip between first and second grip rollers, wherein a grip roller contacting the exposed adhesive surface is comprised of a grit surface; rotating the grip roller to move the top sheet from the stack; and retracting the grip roller (see Figures 1-5).  Yamamoto did not teach the contacting the adhesive surface of label stock with the roller.  VanderSyde teaches contacting the adhesive surface of label stock with a coated grit roller such that the sheet is prevented from sticking to the roller (see Figure 9 and the penultimate paragraph of column 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of VanderSyde within Yamamoto to use coated rollers capable of feeding label stock to be printed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kian et al. US 9,653,006 teaches a similar arrangement to that which was claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.magnaplate.com/pdfs/brochures/GM_Plasmadize.pdf